Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2022, and 6/6/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 6/29/2022 regarding claims rejections under 35 U.S.C. 112(b) in claims 9-15 have been fully considered and are persuasive. Claim 9 has been amended and overcome the 112 rejections. Thus, the 112(b) claims rejections in claims 9-15 have been withdrawn.  
  Applicant's arguments regarding claim rejections under 35 U.S.C. 103 in claims 1-15 have been fully considered and are persuasive. The applicant has amended claims 1 and 9 and overcome the 103 rejections. Therefore, the 103 claims rejections in claims 1-15 have been withdrawn.  

Applicant's arguments regarding claim rejections under 35 U.S.C. 101 in claims 1-15 have been fully considered but they are not persuasive. 
The applicant argues on page 6 of the remark filed that “Applicant has amended 
independent claim 1 to incorporate the practical application of determining the type of the plumbing system based on pressure data analysis”.
	The Office respectfully disagrees and submits that the claim does not integrate an abstract idea into a practical application. Practical application is demonstrated by meaningful additional elements. The amended claim limitation of “identifying a type of … as a function of the spectral energy ratio and a metric, wherein the first pressure data and the second pressure data is analyzed to determine the type of the plumbing system has a working pressure reducing valve (PRV), no PRV, a well, a check value, and/or a non-functional PRV based on a comparison with the flow threshold” is a mental process, therefore, it is considered to be an abstract idea. Determining the type of the plumbing system based on pressure data analysis is routine in monitoring a water flow through plumbing system of a building. The high and low water pressure of a water flowing through a plumbing system of a building is normality monitored; and based on the measured pressure data, the causes of pressure losses can be identified and the type of the plumbing can be identified. Therefore, the claim does not contain meaningful additional elements that are indicative of integration of an abstract idea into a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method comprising: 2determining a spectral energy ratio as a function of first pressure data acquired 3during a first time period in which a water flow through a plumbing system of a building is 4below a flow threshold; 5determining a multimodal test value as a function of second pressure data 6acquired during a second time period that includes at least some time during which the water 7flow through the plumbing system is greater than or equal to the flow threshold; and 8identifying a type of the plumbing system of the building as a function of the 9spectral energy ratio and the multimodal test value, wherein the first pressure data and the second pressure data is analyzed to determine the type of the plumbing system has a working pressure reducing valve (PRV), no PRV, a well, a check value, and/or a non-functional PRV based on a comparison with the flow threshold”.
Regarding Claim 9, the claim recites “A method comprising: 2determining a spectral energy ratio as a function of first pressure data acquired 3during a first time period in which a water flow through a plumbing system of a building is 4below a flow threshold; 5determining at least one metric as a function of second pressure data acquired 6during a second time period that includes at least some time during which the water flow through 7the plumbing system is greater than or equal to the flow threshold; and 8identifying a type of the plumbing system of the building as a function of the 9spectral energy ratio and a metric, wherein the first pressure data and the second pressure data is analyzed to determine the type of the plumbing system has a working pressure reducing valve (PRV), no PRV, a well, a check value, and/or a non-functional PRV based on a comparison with the flow threshold”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process for claims 1 and 9).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they falls into the grouping of subject matter when recited as such in claims that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “determining a spectral energy ratio as a function of … is 4below a flow threshold”; and “5determining a multimodal test value as a function of … is greater than or equal to the flow threshold” are a mental process and a mathematical concept, therefore, they are considered to be abstract ideas (see for example: [0003] and [0007], as printed, hereinafter). The step of “identifying a type of … as a function of the spectral energy ratio and the multimodal test value, wherein the first pressure data and the second pressure data is analyzed to determine the type of the plumbing system has a working pressure reducing valve (PRV), no PRV, a well, a check value, and/or a non-functional PRV based on a comparison with the flow threshold” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0003] and [0007]).
In claim 9, the steps of “determining a spectral energy ratio as a function of … is 4below a flow threshold”; and “5determining at least one metric as a function of … is greater than or equal to the flow threshold” are a mental process and a mathematical concept, therefore, they are considered an abstract idea (see for example: [0003] and [0007]). The step of “identifying a type of … as a function of the spectral energy ratio and a metric, wherein the first pressure data and the second pressure data is analyzed to determine the type of the plumbing system has a working pressure reducing valve (PRV), no PRV, a well, a check value, and/or a non-functional PRV based on a comparison with the flow threshold” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0003] and [0007]).
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: first pressure data acquired 3during a first time period; a water flow through a plumbing system of a building; and second pressure data 6acquired during a second time period.
In Claim 1, the additional elements “first pressure data acquired 3during a first time period”; and “second pressure data 6acquired during a second time period” are not qualified for meaningful limitation because they represent mere data gathering steps and only adds insignificant extra-solution activities to the judicial exception. The additional element “a water flow through a plumbing system of a building” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 9: first pressure data acquired 3during a first time period; a water flow through a plumbing system of a building; and second pressure data acquired 6during a second time period.
In Claim 9, the additional elements “first pressure data acquired 3during a first time period”; and “second pressure data 6acquired during a second time period” are not qualified for meaningful limitation because they represent mere data gathering steps and only adds insignificant extra-solution activities to the judicial exception. The additional element “a water flow through a plumbing system of a building” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, acquiring pressure data 3during time periods is disclosed by “Enev US 20180127957”, [0023], [0024], [0052], [0063], [0068], [0109]; and “Enev US 20170131174”, [0026], [0028], [0054], [0063], [0069].
For example, a water flow through a plumbing system of a building is disclosed by “Enev US 20180127957”, [0068], [0069], [0077], [0078]; and “Enev US 20170131174”, [0026], [0054], [0060], [0069].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-8 and 10-15 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Conclusion
Claims 1-15 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
The most pertinent prior arts are “Enev US 20180127957”, “Larach US 20180045599, “Skallebaek US 20170122829”, and “Jebran US 20170060148”.
As to claim 1, the combination of Enev, Larach, Skallebaek, and Jebran teaches all the claim limitations except “identifying a type of the plumbing system of the building as a function of the spectral energy ratio and the multimodal test value, wherein the first pressure data and the second pressure data is analyzed to determine the type of the plumbing system has a working pressure reducing valve (PRV), no PRV, a well, a check value, and/or a non-functional PRV based on a comparison with the flow threshold”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determining type of plumbing system within building, and the method has stable temperature and pressure, and provides usage information in real time. The method involves determining a spectral energy ratio as a function of first pressure data acquired during a first time period in which a water flow through a plumbing system of a building is below a flow threshold, and the multimodal test value is determined as a function of second pressure data acquired during a second time period that includes time during which the water flow through the plumbing system is greater than or equal to the flow threshold. The method uses the spectral energy ratio and the multimodal test value to identify the type of the plumbing system of the building, and therefore, the type of the plumbing system can be accurately identified as a system that includes a working pressure reducing valve (PRV), a non-functional PRV, no PRV, a well, or a check valve. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Enev, Larach, Skallebaek, and Jebran to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0003], [0004], [0006], [0007], [0010], [0015] in the filed specification.
As to claim 9, the combination of Enev, Larach, Skallebaek, and Jebran teaches all the claim limitations except “identifying a type of the plumbing system of the building as a function of the spectral energy ratio and a metric, wherein the first pressure data and the second pressure data is analyzed to determine the type of the plumbing system has a working pressure reducing valve (PRV), no PRV, a well, a check value, and/or a non-functional PRV based on a comparison with the flow threshold”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determining type of plumbing system within building, and the method has stable temperature and pressure, and provides usage information in real time. The method involves determining a spectral energy ratio as a function of first pressure data acquired during a first time period in which a water flow through a plumbing system of a building is below a flow threshold, and the multimodal test value is determined as a function of second pressure data acquired during a second time period that includes time during which the water flow through the plumbing system is greater than or equal to the flow threshold. The method uses the spectral energy ratio and the multimodal test value to identify the type of the plumbing system of the building, and therefore, the type of the plumbing system can be accurately identified as a system that includes a working pressure reducing valve (PRV), a non-functional PRV, no PRV, a well, or a check valve. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Enev, Larach, Skallebaek, and Jebran to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0003], [0004], [0006], [0007], [0010], [0015] in the filed specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863